Citation Nr: 0835976	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  02-08 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
maxillary surgery, to include a residual scar.

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for residuals of a 
right eye injury.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

7.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty for at least 10 years, to 
include verified periods of active service from October 1979 
to July 1985, January 1989 to March 1989, and January 1991 to 
April 1991.  A Report of Separation and Record of Service 
shows he served in the Air National Guard of Tennessee and as 
a reserve of the Air Force from August 1987 to February 1996, 
at which time he enlisted in the California National Guard.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claims.

In a May 2004 decision, the Board denied the veteran's claims 
of entitlement to service connection for right leg tibia and 
fibia fracture, residuals of a left wrist or thumb fracture, 
and hemorrhoids.  The veteran's other claims were remanded 
for additional development and adjudication.  

In its May 2004 decision, the Board also noted that, in 
February 2000, the veteran filed claims of entitlement to 
service connection for right and left great toe disabilities.  
As these claims had not been adjudicated, they were referred 
to the RO for appropriate action. The Board also noted that 
VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In March 2001, the Board found that the 
veteran stated that his eye trauma and facial surgery might 
be the cause of his headaches.  In his July 2002 substantive 
appeal, the veteran listed the last issue as "headaches 
associated with eyes."  As the issue of entitlement to 
service connection for headaches had not been adjudicated on 
a secondary basis, it was referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

When the veteran's claims were previously before the Board in 
May 2004, they were remanded for further development.  In 
doing so, the Board directed that a review the claims file be 
undertaken to ensure that all VCAA notice obligations had 
been satisfied.  The Board also requested that all periods of 
active duty, including all periods of active duty for 
training be verified, and that the veteran's complete service 
record, including all outstanding personnel and medical 
records, including any records from the California National 
Guard, be obtained.  Specifically the Board requested that 
the RO obtain service medical records from the 129th Medical 
Squadron in Moffett Field, California, and "164 TAC 
Clinic," in Memphis, Tennessee.  In addition, the Board 
asked the RO to request from North Bay Healthcare's 
Vacavalley Hospital, treatment records from December 1996 to 
the present.  Finally, the RO was asked to readjudicate the 
veteran's claims.

In May 2004, the RO sent a letter to the veteran, addressed 
to his address at Tipperary Drive, Vacaville, CA, that 
contained VCAA notice regarding his service connection 
claims, and requested that he fill out an authorization and 
consent form in order that VA may attempt to obtain the 
records from North Bay Healthcare's Vacavalley Hospital.  
The RO also confirmed with the National Personnel Records 
Center the veteran's periods of active duty and requested 
the veteran's service records.  The National Personnel 
Records Center indicated that the requested records were 
charged out to Air Force Headquarters and had not been 
returned.  In addition, the veteran's records from the 
California National Guard were requested multiple times, but 
no additional records were received in connection with these 
requests. In November 2007, the RO notified the veteran of 
these requests and the fact that VA had received no 
response.  However, this letter was sent to the Tipperary 
Drive, Vacaville, CA, address and was returned to sender 
with the note "unable to forward.".  After this, the RO 
attempted to locate the veteran and sent a supplemental 
statement of the case to a new address located for the 
veteran in Tennessee.   

Based on the foregoing, the Board finds that this matter 
should be remanded.  In this regard, the Board finds that, 
based on a review of the veteran's claims file, the veteran 
was likely not given actual notice of the requirements of 
the VCAA or given an opportunity to consent to retrieve his 
medical records from North Bay Healthcare's Vacavalley 
Hospital.  In this regard, the Board notes that, although 
the May 2004 notice letter was not returned, See Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1998) (under the 
presumption of regularity of the official acts of public 
officers, the veteran is presumed to receive documents 
forwarded to him); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), a search undertaken by the RO in February 2008 
indicates that the veteran was likely living in Tennessee in 
May 2004, casting doubts on whether he received the RO's May 
2004 letter.  In addition, the veteran also did not receive 
the November 2007 RO letter regarding the failed attempts to 
contact the California National Guard regarding his service 
records.   This letter was returned to sender and there is 
no indication in the claims file that this letter was resent 
to the veteran.   Finally, while the RO contacted the 
National Personnel Records Center for additional service 
records, the veteran's claims file does not indicate that 
the RO attempted to directly contact the 129th Medical 
Squadron in Moffett Field, California, or the "164 TAC 
Clinic," in Memphis, Tennessee with respect to any service 
records that may be available.  And, while additional 
follow-up requests have been made, it does not appear that 
the RO attempted to obtain the veteran's service records 
directly from the Air Force Headquarters.

Based on the foregoing, the Board reluctantly concludes that 
this matter must be remanded for additional compliance with 
the Board's May 2004 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  

Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this 
regard, the RO should ensure that necessary correspondence is 
sent to the veteran's correct address.

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including notice that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Finally, the Board notes that the veteran was afforded a VA 
dental examination dated in May 2001.  The veteran was 
diagnosed with paresthesia related to bilateral Lefort I 
orthognathic surgery.  The examiner indicated that this 
surgery was undertaken in 1984.  No nexus opinion was offered 
and the examiner did not indicate whether the surgery was 
performed to correct a congenital defect or whether such 
surgery was necessary to correct a condition that had 
increased in severity as a result of active service.  There 
was also no specific indication regarding whether the 
veteran's claims file was reviewed in connection with the 
examination.  

Upon remand therefore the Board finds that the veteran should 
be scheduled another examination for the purpose of preparing 
an addendum that addresses whether the veteran has current 
residuals of surgery in 1984, and if so, whether such a 
condition is had its onset in or as a result of active duty 
service.

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should confirm the veteran's 
correct address and send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the veteran's 
claims, to include the both the reopening 
criteria and the criteria for 
establishing each underlying claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Make arrangements to verify all 
periods of active duty, including all 
periods of active duty for training, and 
to obtain the veteran's complete service 
record, including all outstanding 
personnel and medical records, including 
any records from the California National 
Guard.  Specifically attempt to obtain 
service medical records from the 129th 
Medical Squadron in Moffett Field, 
California, and "164 TAC Clinic," in 
Memphis, Tennessee.

3.  Request from North Bay Healthcare's 
Vacavalley Hospital treatment records 
from December 1996 to the present.  If 
these records do not exist, that fact 
should be noted in the claims file.

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for 
another examination for the purpose of 
preparing an addendum that addresses 
whether the veteran has current residuals 
of maxillary surgery in 1984 that are due 
to his service.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner again physically examines the 
veteran, all appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  The physician is requested to 
offer an opinion as to: 

(a).  Does the veteran have current 
residuals of his 1984 maxillary 
surgery?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has current residuals of his 
1984 maxillary surgery, did the 
condition requiring the surgery have 
its onset during his period of active 
service, or was such condition caused 
by any incident that occurred during 
such active service?

(c).  Did the condition requiring 
surgery exist prior to the veteran's 
period of active duty?  If so, 
identify the condition and state (if 
possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on whether the condition 
requiring surgery was a congenital or 
developmental condition.  

(d)  If the condition requiring 
surgery in 1984, preexisted the 
veteran's period of active duty, did 
such disorder increase in disability 
during a period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e).  If the condition requiring 
surgery in 1984, increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records, post-service treatment 
records, and the veteran's testimony 
before the Board.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If any of the 
decisions with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




2

